           Case 1:20-cv-04629-ALC Document 27 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                  1/19/2021
------------------------------------------------------------x
   ANTON LIVERPOOL,                                           :
                                                              :
                                                Plaintiff,    :   1:20-cv-04629 (ALC)
                                                              :
                     -against-                                :   ORDER
                                                              :
   CITY OF NEW YORK ET AL.,                                   :
                                                              :
                                            Defendants.       :
                                                              :
------------------------------------------------------------x :

ANDREW L. CARTER, JR., United States District Judge:

        The Court held a status conference with the parties on January 19, 2021 at 2:00 p.m.
        In accordance with today’s status conference, the parties are hereby ORDERED to meet
and confer regarding John Does #3, #4, #7, and #8. Defendants are hereby ORDERED to send
Plaintiff pre-filled medical release forms with a pre-paid envelope by no later than January 22,
2021. Defendants, in consultation with Plaintiff, are hereby ORDERED to submit a joint status
report by no later than March 5, 2021. The joint status report should include the outcome of the
meet and confer, and whether or not Defendants have sufficient information to identify John
Does #3, #4, #7, and #8; whether or not Defendants have received Plaintiff’s medical release
forms; and whether or not Defendant City of New York is authorized to accept service on behalf
of Warden Smalls (and any other Defendants formerly employed by the DOC). Counsel for
Defendants shall also advise the Court whether she will be representing Officer Surpris, or
whether he will be obtaining separate counsel.
        Defendant City of New York is hereby ORDERED to serve this order on Plaintiff by
first class mail and file proof of service by January 22, 2021.
SO ORDERED.

Dated: January 19, 2020
       New York, New York                                   ___________________________________
                                                                  ANDREW L. CARTER, JR.
                                                                  United States District Judge
